                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 1 of 6




 1                                                       The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOARD OF TRUSTEES OF THE                      NO. 2:21-cv-00598 MJP
 9   EMPLOYEE PAINTERS' TRUST; BOARD
     OF TRUSTEES OF THE WESTERN                    SECOND STIPULATED MOTION TO
10                                                 EXTEND DEADLINE TO RESPOND
     WASHINGTON PAINTERS DEFINED
                                                   TO COMPLAINT AND OTHER CASE
11   CONTRIBUTION PENSION TRUST; BOARD             DEADLINES
     OF TRUSTEES OF THE DISTRICT
12   COUNCIL NO. 5 APPRENTICESHIP AND
     TRAINING TRUST FUND; BOARD OF
13   TRUSTEES OF THE INTERNATIONAL                 NOTE ON MOTION CALENDAR:
14   PAINTERS AND ALLIED TRADES
                                                   August 13, 2021
     INDUSTRY PENSION FUND; BOARD OF
15   TRUSTEES OF THE FINISHING TRADES
     INSTITUTE; BOARD OF TRUSTEES OF
16   THE PAINTERS AND ALLIED TRADES
     LABOR MANAGEMENT COOPERATION
17   INITIATIVE; WESTERN WASHINGTON
18   SIGNATORY PAINTING EMPLOYERS
     ASSOCIATION; and INTERNATIONAL
19   UNION OF PAINTERS AND ALLIED
     TRADES DISTRICT COUNCIL NO. 5,
20
                     Plaintiffs,
21
             v.
22

23   EAGLE INDUSTRIAL PAINTING, LLC, an
     Ohio limited liability company; STEVE
24   SECOND STIPULATED MOTION TO EXTEND DEADLINE TO           Williams, Kastner & Gibbs PLLC
     RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 1        601 Union Street, Suite 4100
                                                              Seattle, WA 98101-2380
25                                                            (206) 628-6600
     (2:21-cv-00598 MJP)




     7437004.1
                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 2 of 6




 1   ZOUMBERAKIS, an individual; OLD
     REPUBLIC SURETY COMPANY, a
 2   Wisconsin corporation; INTERNATIONAL
     FIDELITY INSURANCE COMPANY, a
 3
     Pennsylvania, corporation; DOES & ROES I-X,
 4
                        Defendants.
 5

 6
             The Plaintiffs, the Board of Trustees of the Employee Painters’ Trust, et al. (collectively,
 7
     “Plaintiffs”), and the Defendants, Eagle Industrial Painting, LLC, Steve Zoumberakis, Old
 8
     Republic Surety Company, and International Fidelity Insurance Company (collectively,
 9
     “Defendants”), each acting by and through their undersigned counsel, hereby stipulate as
10
     follows:
11
                                                I. RECITALS
12
         A. WHEREAS, the Complaint in this matter was filed on May 4, 2021 [ECF No. 1];
13
         B. WHEREAS, this matter has not been scheduled for trial and there are no motions
14
             currently pending before the Court;
15
         C. WHEREAS, on June 7, 2021, the Court issued its Order Regarding Initial Disclosures,
16
             Joint Status Report, and Early Settlement [ECF No. 7] (“Initial Scheduling Order”),
17
             setting the following dates for initial disclosure and submission of the Joint Status Report
18
             and Discovery Plan:
19
                   i.   Deadline for FRCP 26(f) Conference: 7/6/2021;
20
                 ii.    Initial Disclosures Pursuant to FRCP 26(a)(1): 7/12/2021; and
21
                 iii.   Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f)
22
                        and Local Civil Rule 26(f): 7/19/2021;
23

24   SECOND STIPULATED MOTION TO EXTEND DEADLINE TO                       Williams, Kastner & Gibbs PLLC
     RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 2                    601 Union Street, Suite 4100
                                                                          Seattle, WA 98101-2380
25                                                                        (206) 628-6600
      (2:21-cv-00598 MJP)




     7437004.1
                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 3 of 6




 1       D. WHEREAS, all Defendants have been served with a copy of the Summons and

 2           Complaint [ECF Nos. 9, 10, 14 & 15];

 3       E. WHEREAS, Notices of Appearance have been filed for each Defendant [ECF Nos. 8, 11

 4           & 13];

 5       F. WHEREAS, a copy of the Initial Scheduling Order was provided to counsel for

 6           Defendants by Plaintiffs’ counsel;

 7       G. WHEREAS, the Defendants have not filed an answer or responsive pleading;

 8       H. WHEREAS, the Court granted a first stipulated motion to extend deadlines on July 13,
 9           2021;
10       I. WHEREAS, counsel for Plaintiffs and Defendants have had initial and continuing
11           conferences regarding this matter and all agree that early settlement is likely and in the
12           best interests of all parties;
13       J. WHEREAS, Plaintiffs and Defendants have continued informally exchanging documents
14           to further the possibility of settlement;
15       K. WHEREAS, Plaintiffs and Defendants have been unable to effectuate a final settlement
16           within the previous 30 day extension, but continue to actively communicate and negotiate
17           toward that purpose;
18       L. WHEREAS, Plaintiffs and Defendants desire to extend the Defendants’ responsive
19           pleading deadline and other deadlines in this matter to allow time for the parties to
20           explore settlement before additional significant fees and costs are incurred.
21

22

23

24   SECOND STIPULATED MOTION TO EXTEND DEADLINE TO                      Williams, Kastner & Gibbs PLLC
     RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 3                   601 Union Street, Suite 4100
                                                                         Seattle, WA 98101-2380
25                                                                       (206) 628-6600
     (2:21-cv-00598 MJP)




     7437004.1
                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 4 of 6




 1           NOW, THEREFORE, Plaintiffs and Defendants hereby stipulate and move the Court as

 2   follows:

 3       1. Plaintiffs and Defendants hereby move the Court for an extension of all Defendants’

 4           deadlines to answer or otherwise respond to the Complaint to September 13, 2021.

 5       2. Plaintiffs and Defendants propose that the other deadlines set in the Initial Scheduling

 6           Order be extended as follows:

 7                 a. Deadline for FRCP 26(f) Conference: 9/13/2021;

 8                 b. Initial Disclosures Pursuant to FRCP 26(a)(1): 9/20/2021; and
 9                 c. Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f)
10                    and Local Civil Rule 26(f): 9/27/2021.
11       3. This is the second request for an extension of time to file responsive pleadings or for any
12           case deadlines and is not requested to cause delay or for any other improper purpose.
13

14

15

16

17

18

19

20

21

22

23

24   SECOND STIPULATED MOTION TO EXTEND DEADLINE TO                     Williams, Kastner & Gibbs PLLC
     RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 4                  601 Union Street, Suite 4100
                                                                        Seattle, WA 98101-2380
25                                                                      (206) 628-6600
      (2:21-cv-00598 MJP)




     7437004.1
                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 5 of 6




 1           DATED this 13th day of August, 2021.

 2

 3   Christensen James & Martin                     WILLIAMS, KASTNER & GIBBS PLLC
     By: /s/Wesley J. Smith                         By: /s/ Meredith E. Dishaw
 4   Wesley J. Smith, WSBA # 51934                  Meredith E. Dishaw, WSBA #43206
     7440 W. Sahara Ave.                            601 Union Street, Suite 4100
 5                                                  Seattle, WA 98101
     Las Vegas, NV 89117                            T: (206) 628-6600
 6   T: (702) 255-1718                              mdishaw@williamskastner.com
     wes@cjmlv.com                                  Counsel for Defendant Old Republic Surety
 7   Counsel for Plaintiffs                         Company

 8   WILLIAMS, KASTNER & GIBBS PLLC                 CARNEY BADLEY SPELLMAN, P.S.
     /s/Jerome L. Rubin                             By: /s/ Thomas K. Windus
 9                                                  Thomas K. Windus, WSBA #7779
     David Edward Worley
     Jerome L. Rubin, WSBA # 5803                   701 Fifth Avenue, Suite 3600
10                                                  Seattle, WA 98104
     David Edward Worley, WSBA # 46948              T: (206) 622-8020
11   601 Union Street, Suite 4100                   windus@carneylaw.com
     Seattle, WA 98101-2380                         Counsel for Defendant International
12   Telephone: (206) 628-6600                      Fidelity Insurance Company
13   Fax: (206) 628-6611
     jrubin@williamskastner.com
14   dworley@williamskastner.com

15   Attorneys for Defendants Eagle Industrial
     Painting, LLC and Steve Zoumberakis
16

17

18

19

20

21

22

23

24   SECOND STIPULATED MOTION TO EXTEND DEADLINE TO               Williams, Kastner & Gibbs PLLC
     RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 5            601 Union Street, Suite 4100
                                                                  Seattle, WA 98101-2380
25                                                                (206) 628-6600
     (2:21-cv-00598 MJP)




     7437004.1
                 Case 2:21-cv-00598-MJP Document 19 Filed 08/16/21 Page 6 of 6




 1
                                                   ORDER
 2

 3
             Having reviewed the Stipulated Motion, the Court finds good cause to extend the case
 4
     deadlines as requested and GRANTS the Motion. But this is the last extension the Court will
 5
     grant to the Parties for these initial deadlines.
 6
             DATED this 16th Day of August, 2021.
 7

 8
 9

10                                                         A
                                                           Marsha J. Pechman
11
                                                           United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24    SECOND STIPULATED MOTION TO EXTEND DEADLINE TO                    Williams, Kastner & Gibbs PLLC
      RESPOND TO COMPLAINT AND OTHER CASE DEADLINES - 6                 601 Union Street, Suite 4100
                                                                        Seattle, WA 98101-2380
25                                                                      (206) 628-6600
      (2:21-cv-00598 MJP)




     7437004.1
